Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 17 November 2021. Claims 1-15 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections to claim 14 as set forth in the office action of 24 August 2021 have been considered and are persuasive. Therefore, the Claim Objections to claim 14 as set forth in the office action of 24 August 2021 have been withdrawn.
	Applicant maintains the terms “location management device” and “imaging device”; as such, interpretation of such terms under the 35 USC 112(f) is maintained as well. The Examiner has repeated the interpretation under 35 USC 112(f) herein for the sake of completeness.
	Applicant’s amendments and arguments with respect to the rejection of claims 2, 3, 4, 6, 8, 11 and 15 under 35 USC 112(b) as set forth in the office action of 24 August 2021 have been considered and are persuasive. Therefore, the rejection of claims 2, 3, 4, 6, 8, 11 and 15 under 35 USC 112(b) as set forth in the office action of 24 August 2021 have been withdrawn. However, there is further indefiniteness that’s caused due to Applicant’s amendments. See 35 USC 112(b) below.
Applicant’s amendments and arguments with respect to the rejection of claims 7 and 14 under 35 USC 112(b) as set forth in the office action of 24 August 2021 have NOT persuasive. Applicant has not amended the claims 7 and 14 accordingly in order to overcome the 35 USC 112(b) rejections on the record. See 35 USC 112(b) below.
Applicant’s amendments and arguments with respect to the rejection of claims 1-15 under 35 USC 101 as set forth in the office action of 24 August 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:
Conventionally, a technique has been taught for providing various services to a user aboard a vehicle by using map information of a road on which the vehicle is moving or running. 
For example, a technique has been developed to provide navigation information to the user in the vehicle by using road information collected through the vehicle and to lead the vehicle to safely perform autonomous driving. However, as the Background section herein explains, there exists a need for a technique of providing a good-quality service to the user in the vehicle by accurately correcting the location of the vehicle on the map. The claimed invention may solve the conventional technical problem ... That is, Claim 1 provides an electronic device for correcting a location of a moving vehicle on a map. At the result, an improved and more accurate vehicle location service on the map is provided to the user. Thus, it is respectfully submitted that the claims satisfy the §101 requirements and that the nonstatutory rejection should be withdrawn.

The Examiner’s Response:
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. The limitations “determine the location of the vehicle on the map based on the obtained location information … identify types of the plurality of objects in the obtained image based on the obtained map information, select at least one object among the plurality of objects in the obtained image based on the identified types of the plurality of objects … and correct the location of the vehicle on the map based on the obtained first distance” of claim 1 and “determining the location of the vehicle on the map, based on [the obtained] location information … identifying types of the plurality of 

Applicant’s amendments and arguments with respect to the rejection of claims 1-15 under 35 USC 103 as set forth in the office action of 24 August 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:
it is respectfully asserted that the cited combination fails to teach or suggest at least "determine the location of the vehicle on the map based on the obtained location information, obtain map information about the map based on the location of the vehicle on the map, wherein the map information includes information related to the plurality of objects, identify types of the plurality of objects in the obtained image based on the obtained map information, select at least one object among[[of]] the plurality of objects in the obtained on the identified types of the plurality of objects, (and) obtainorting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court's requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art. The rejection clearly falls short of the above requirements. 

The Examiner’s Response:
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Nakajima discloses determine the location of the vehicle on the map based on the obtained location information (see at least [0010], [0012], [0019] and [0055]), obtain map information about the map based on the location of the vehicle on the map (see at least [0017], [0019], [0042], [0050], [0052] and [0055]) wherein the map information includes information related to the plurality of objects (see at least [0016]), identify types of the plurality of objects in the obtained image based on the obtained map information (see at least [0006], [0015], [0016], [0027], [0034], [0085] and [0087]) select at least one object among the plurality of objects in the obtained image based on the identified types of the plurality of objects (see at least [0027]-[0029], [0034]-[0038], [0085] and [0087]) obtain a first distance between the selected at least one object and the vehicle (see at least [0006], [0028] and [0050]), and correct the 
Claim Objections
Claim 11 is objected to because of the following informalities:  “the captured image” appears to be a typographical error and should be “the obtained image”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
location measurement device configured to …” and “imaging device configured to …” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because of the recited limitation “the at least one object included in the map”. There is insufficient antecedent basis for such limitation in the claim because it is unclear, to the Examiner, what at least one object included in the map Applicant is referring back to since claim 1 does not previously recite that the at least one object among the plurality of objects in the obtained image is also included in the map.
Claim 2 is indefinite because of the recited limitation “wherein the processor is further configured to select an object among the at least one object included in the map from among the plurality of objects in the obtained image, based on the map information about a road on which the vehicle is moving”. Based on previously recited limitations of claim 1, the at least one object is selected and the location of the vehicle is corrected based on the obtained first distance between the selected at least one object and the vehicle. As such, it is unclear, to the Examiner, why the processor would further select an object among the at least one object when such at least one object is already selected and used in correcting the location of the vehicle on the map. Examiner needs more clarification from the Applicant in order to indicate whether a 35 USC 112(a) is necessary for such limitation or not.

Claim 3 is indefinite because of the recited limitation “one of the plurality of objects included in the map”. Claims 2 previously recites “an object among the at least one object included in the map”. As such, it is unclear, to the Examiner, whether by “one of the plurality of objects included in the map”, Applicant is referring back to “an object among the at least one object included in the map” previously recited or not. Claim 3 further recites “select the at least one object based on whether the object that is not included in the map is located near the one of the plurality of objects included in the map”. If “one of the plurality of objects” is not related to “the at least one object”, it is unclear, to the Examiner, why the at least one object would be selected based on whether the object that is not included in the map is located near the one of the plurality of objects. 
Claim 3 is indefinite because of the recited limitation “select the at least one object based on …”. Since claim 1 previously recites “select at least one object among the plurality of objects in the obtained image based on the identified types of the plurality of objects”; it is unclear, to the Examiner, whether the limitation of claim 3 is meant to replace the limitation of claim 1 or whether Applicant meant to instead recite “select the at least one object further based on …”.

Claim 5 is indefinite because of the recited limitation “the first distance”. Since “the obtained first distance” is previously used; there is insufficient antecedent basis for “the first distance” of claim 5 due to different wording.

Claim 7 is indefinite because of the recited limitation “at least the one of the plurality of objects”. It is unclear, to the Examiner, Applicant is trying to refer back to which of the at least one object and/or the one of the plurality objects previously recited.
Claim 7 recites the limitation “the object included in the map”. There is insufficient antecedent basis for such limitation in the claim because it is unclear, to the Examiner, whether Applicant is trying to refer back to the one of the plurality of objects included in the map previously recited in claim 3 and/or an object among the at least one object included in the map previously recited in claim 2.

Claim 14 is indefinite because of the recited limitation “map information” in lines 1-2. It is unclear, to the Examiner, whether Applicant is referring back to the same map information previously recited or not.
Claim 14 is indefinite because of the recited limitation “the at least one of the plurality of objects”. It is unclear, to the Examiner, whether Applicant is referring to the at least one object among the plurality of objects previously recited or not due to different wording.
Claim 14 is indefinite because of the recited limitation “objects” in line 4. It is unclear, to the Examiner, whether Applicant is referring to the same the plurality of objects or not.

Claim 15 recites “the obtained location information”. There is insufficient antecedent basis for such limitation in the claim.
Claim 15 is indefinite because of the recited limitation “determining the location of the vehicle on the map, based on the obtained location information by using a location measurement device of the vehicle”. It is unclear, to the Examiner, which limitation Applicant is referring to by “by using a location measurement device of the vehicle”. For example, is the determining the location of the vehicle on the map by using a location measurement device of the vehicle or is the obtained location information obtained by using a location measurement device of the vehicle. If the determining the location of the vehicle on the map is being done by using a location measurement device of the vehicle then it is further unclear how a program would execute the determining, if such determining is being performed by using a location measurement device of the vehicle. Based on the claim language of all the other claims and the two 112b rejections to claim 15 as stated above, Examiner suggests amending “determining the location of the vehicle on the map, based on the obtained location information by using a location measurement device of the vehicle” to instead recite “determining the location of the vehicle on the map, based on location information obtained by using a location measurement device of the vehicle”.

Claims 4, 6, 10, 11 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites “determine the location of the vehicle on the map based on the obtained location information … identify types of the plurality of objects in the obtained image based on the obtained map information, select at least one object among the plurality of objects in the obtained image based on the identified types of the plurality of objects … and correct the location of the vehicle on the map based on the obtained first distance” and the independent claims 13 and 15 recite “determining the location of the vehicle on the map, based on [the obtained] location information … identifying types of the plurality of objects in the obtained image based on the obtained map information; selecting at least one object among the plurality of objects in the obtained image based on the identified types of the plurality of objects … and correcting the location of the vehicle on the map based on the obtained first distance”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at images and data/signals obtained/sensed and determining/selecting/correcting information based on them. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained/sensed images and data/signals could determine/select/correct information based on them therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 1) that the various steps are being executed in a device does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in claim 1 “a location measurement device configured to obtain location information of the vehicle; an imaging device configured to obtain an image by photographing a plurality of objects located near the vehicle; a sensor configured to output a sensing signal toward surroundings of the vehicle and receive a sensing signal reflected from the plurality of objects … obtain map information about the map based on the location of the vehicle on the map, wherein the map information includes information related to the plurality of objects … obtain a first distance between the selected at least one object and the vehicle based on the reflected sensing signal” and in claims 13 and 15 “[the obtained] location information [obtained] by using a location measurement device of the vehicle; obtaining an image by photographing a plurality of objects located near the vehicle; obtaining map 
Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2-12 and 14) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-15 are rejected under 35 USC 101, and thus are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP2017009553A) in further view of Kato (US20200114923A1).
Regarding claim 1, Nakajima discloses an electronic device for correcting a location of a moving vehicle on a map (see at least abstract, [0005] and [0050]-[0052]), the electronic device comprising: a location measurement device configured to obtain location information of the vehicle (see at least [0010], [0012], [0019] and [0055]); an imaging device configured to obtain an image by photographing a plurality of objects located near the vehicle (see at least [0006], [0010], [0011] and [0028]); a sensor configured to output a sensing signal (see at least [0014] and [0028]); and a processor configured to (see at least [0010] and [0018]) determine the location of the vehicle on the map based on the obtained location information (see at least [0010], [0012], [0019] and [0055]), obtain map information about the map based on the location of the vehicle on the map (see at least [0017], [0019], [0042], [0050], [0052] and [0055]) wherein the map information includes information related to the plurality of objects (see at least [0016]), identify types of the plurality of objects in the obtained (see at least [0006], [0015], [0016], [0027], [0034], [0085] and [0087]) select at least one object among the plurality of objects in the obtained image based on the identified types of the plurality of objects (see at least [0006], [0027]-[0029], [0034]-[0038], [0085] and [0087]), obtain a first distance between the selected at least one object and the vehicle based on the sensor’s data (see at least [0006], [0028] and [0050]) and correct the location of the vehicle on the map based on the calculated first distance (see at least abstract, [0005], [0006] and [0051]).
While functionality of the laser range finder of Nakajima’s disclosure is very well known in the art, since Nakajima does not explicitly disclose a sensor configured to output a sensing signal toward surroundings of the vehicle, receive a sensing signal reflected from the plurality of objects and obtain a distance between the object and the vehicle based on the reflected sensing signal; Kato is used to expedite prosecution. Such matter is suggested by Kato (see at least [0038]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima to incorporate the teachings of Kato which teaches a sensor configured to output a sensing signal toward surroundings of the vehicle, receive a sensing signal reflected from the plurality of objects and obtain a distance between the object and the vehicle based on the reflected sensing signal since they are both directed to correcting a location of a vehicle and incorporation of the teachings of Kato would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Regarding claim 2, Nakajima as modified by Kato discloses wherein the processor is further configured to select an object among the at least one object included in the map from among the plurality of objects in the obtained image, based on the map information about a road on which the vehicle is moving (see at least Nakajima [0006], [0027], [0028], [0036]-[0038] and [0085]).

Regarding claim 3, Nakajima as modified by Kato discloses wherein the processor is further configured to: distinguish one of the plurality of objects included in the map from an object that is not included in the map, in the obtained image (see at least Nakajima [0006], [0015], [0016], [0027], [0028], [0036]-[0038] and [0085]); and select the at least one object based on whether the object that is not included in the map is located near the one of the plurality of objects included in the map (see at least Nakajima [0006], [0027], [0028], [0036]-[0038], [0085] and [0087]).

Regarding claim 6, Nakajima as modified by Kato discloses wherein the one of the plurality of objects included in the map in the obtained image comprises at least one of a traffic light or a sign (see at least Nakajima Figures 3-8, [0015], [0016] and [0036]).

Regarding claim 7, Nakajima as modified by Kato discloses wherein the processor is further configured to select at least the one of the plurality of objects in the obtained image, based on an attribute of the object included in the map (see at least Nakajima [0015], [0016], [0027], [0028], [0036]-[0038], [0046], [0057]-[0059], [0063]-[0066] and [0085]).

Regarding claim 8, Nakajima does not explicitly disclose correct the location of the vehicle on the map in a front-back direction of the vehicle, along a road on which the vehicle is moving. However such matter is suggested by Kato (see at least [0047], [0059], [0080] and [0089]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima to incorporate the teachings of Kato which teaches correct the location of the vehicle on the map in a front-back direction of the vehicle, along a road on which the vehicle is moving since they are both directed to correcting a location of a vehicle and incorporation of the teachings of Kato would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Regarding claim 9, Nakajima does not explicitly disclose correct the location of the vehicle on the map in a left-right direction of the vehicle, based on a lane in the obtained image. However such matter is suggested by Kato (see at least [0047], [0059], [0074], [0080], [0082] and [0089]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima to incorporate the teachings of Kato which teaches correct the location of the vehicle on the map in a left-right direction of the vehicle, based on a lane in the obtained image since they are both directed to correcting a location of a vehicle 

Regarding claim 12, Nakajima as modified by Kato discloses wherein the processor is further configured to provide information about the corrected location of the vehicle to at least one of a navigation program, a road information collection program, or an autonomous driving program of the vehicle (see at least Nakajima abstract, [0005], [0006], [0051] and [0052]).

Regarding claim 13, claim 13 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 14, Nakajima as modified by Kato discloses obtaining map information about surroundings of a road on which the vehicle is moving (see at least Nakajima [0006], [0015], [0016], [0027], [0028], [0036]-[0038] and [0085]), wherein the selecting the at least one of the plurality of objects comprises selecting an object included in the map from among objects in the obtained image, based on the obtained map information (see at least Nakajima [0006], [0015], [0016], [0027], [0028], [0036]-[0038] and [0085]).

Regarding claim 15, Nakajima as modified by Kato discloses a non-transitory computer-readable recording medium having recorded thereon a program for executing (see at least Nakajima [0010] and [0018]). The rest of claim 15 is commensurate in scope with claim 1. See above for rejection of claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP2017009553A) in further view of Kato (US20200114923A1) and in further view of Sato (JP2004045227A1).
Regarding claim 4, Nakajima as modified by Kato discloses wherein the processor is further configured to: obtain a second distance between the location of the vehicle on the map and a 39location of the selected at least one object on the map, based on the map information (see at least Nakajima [0006], [0015], [0016], [0028], [0050], [0064] and [0065]); and correct the location of the vehicle on the map based on the obtained second distance and the obtained first distance (see at least Nakajima abstract, [0005], [0006], [0015], [0016], [0050], [0051], [0064] and [0065]).
Nakajima as modified by Kato does not explicitly disclose obtain the second distance between the location of the vehicle on the map and the 39location of the object on the map, based on a time at which the plurality of objects are photographed. However, such matter is suggested by Sato (see at least lines 27-36 of Page 1 [“In order to solve … detect the vehicle position with high accuracy”], lines 7-16 of Page 2 [“The point where the absolute coordinate … the first and second error calculating means”] and lines 24-28 of Page 5 [“That is, since the absolute coordinates … corrects the vehicle position using the correction value”]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima as modified by Kato to incorporate the .
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP2017009553A) in further view of Kato (US20200114923A1) in further view of Sato (JP2004045227A1) in yet further view of Mori (US20070168119A1).
Regarding claim 5, Nakajima as modified by Kato and Sato discloses wherein the processor is further configured to correct the location of the vehicle on the map based on the obtained second distance and the first distance (commensurate in scope with claim 4. See above for rejection of claim 4).
Nakajima as modified by Kato and Sato fails to disclose correct the location of the vehicle on the map based on a curvature of the road on which the vehicle is moving obtained from the map and/or from the obtained image. However, such matter is suggested by Mori (see at least abstract, Figures 3-6, [0012], [0017]-[0019], [0060] and [0061]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima as modified by Kato and Sato to incorporate the teachings of Mori which teaches correct the location of the vehicle on the map based on a curvature of the road on which the vehicle is moving obtained from the map and/or from the obtained image since they are all directed to measuring a location of a vehicle correctly and with high accuracy and incorporation of .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP2017009553A) in further view of Kato (US20200114923A1) and in further view of Okada (US20090265070A1).
Regarding claim 10, Nakajima as modified by Kato does not explicitly disclose determine whether to correct the location of the vehicle on the map by identifying the plurality of objects. However, such matter is suggested by Okada (see at least [0033]-[0036], [0053] and [0054]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima as modified by Kato to incorporate the teachings of Okada which teaches determine whether to correct the location of the vehicle on the map by identifying the plurality of objects since they are all directed to correcting a location of a vehicle and incorporation of the teachings of Okada would ensure increased efficiency and reliability.

Regarding claim 11, Nakajima as modified by Kato does not explicitly disclose determine whether to correct the location of the vehicle on the map by identifying the plurality of objects. However, such matter is suggested by Okada (see at least [0033]-[0036], [0053] and [0054]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima as modified by Kato to incorporate the teachings of Okada which teaches determine whether to correct the location of the vehicle on the map by identifying the plurality of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M./           Examiner, Art Unit 3667        

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667